ORDER

PER CURIAM.
Shawn Summers appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief from his conviction on one count of second-degree trafficking. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; *457however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).